DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims Status
Claims 1-20 are pending for examination in this Office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter. 
Regarding claim 16, the claimed subject matter comprises, inter alia, “[a] computer program product comprising a non-signal computer readable storage medium”. The non-signal computer readable storage medium is further defined as “computer executable code”, or signal per se; see e.g. paragraph [0010] of originally filed disclosure of the instant application. Therefore, the claimed “computer program product” is non-statutory since the claimed “computer program product” is not limited to allowed “non-transitory” and rejected as such.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minemura (Minemura; US 2018/0122242). 
As per claim 1, Minemure teaches a computer implemented method, comprising: 
under control of one or more processors configured with specific executable program instructions (a vehicle control unit 10 comprising one or more processors executing one or more programs; see e.g. para. [0023]), 
obtaining driver-initiated action (DIA) data indicative of a driving maneuver of a principle vehicle (obtaining driver initiated data from one or more sensors, i.e. yaw rate sensor 24, indicating a driving maneuver or turning of own vehicle; see e.g. para. [0028]); 
obtaining traffic movement related (TMR) data indicative of a course of an object in an environment at least partially around the principle vehicle (obtaining traffic movement information indicating a relative speed and/or distance of a target object around the own vehicle environment; see e.g. para. [0025-26]); 
analyzing the DIA data and TMR data to determine a potential traffic impact (PTI) condition between the principle vehicle and the object (determining that there is a risk that the own vehicle will collide with the target object, see e.g. para. [0030], wherein the determining is based on the driver initiated action, i.e. turning which is detected by the disclosed yaw sensor as discussed, and the traffic movement related [target object speed and distance as discussed] data); and 
generating a driver notification of the PTI condition (once the risk of the collision is determined, a notification is generated notifying the collision risk; see e.g. para. [0029-30]). 
As per claim 2, the method of claim 1 as taught by Minemura, the method further comprising calculating the driving maneuver based on the DIA data (Minemura teaches that a driver maneuver is calculated based on driver initiated action i.e. turning which is detected by the yaw sensor 24, see e.g. para. [0028], as discussed earlier), the DIA data indicative of a driver-initiated action that affects a principle vehicle direction or principle vehicle speed (wherein the driver-initiated action affected direction of the vehicle; see e.g. para. [0028]). 
As per claim 3, the method of claim 2 as taught by Minemura, wherein Minemura teaches that the PTI condition relates to a potential impact of the principle vehicle with at least one of a secondary vehicle, motorized vehicle, non-motorized vehicle, animal, or human (the risk of a potential impact or collision is related to a potential impact of own vehicle with a target object, see e.g. para. [0029-30], wherein the target object can be another vehicle or a pedestrian; see e.g. para. [0033]). 
As per claim 5, the method of claim 1 as taught by Minemura, wherein obtaining TMR data includes receiving the TMR data from at least one vehicle input device coupled to the one or more processors (receiving vehicle surrounding or proximity data includes receiving data from one or more input device or sensors coupled to one or more processors; see e.g. FIG. 1 and para. [0024-25]). 
As per claim 6, The method of claim 5 as taught by Minemura, wherein the at least one vehicle input device includes at least one of, turn signal, radar, infrared sensors, LIDAR, speed sensors, global positioning system, or steering sensor (Minemura teaches that the at least one input device includes a radar; see e.g. para. [0024-25]). 
As per claim 7, the method of claim 1 as taught by Minemura, wherein the TMR data includes at least one of secondary vehicle speed, amount of turn lanes, secondary vehicle direction, or secondary vehicle distance (Minemura teaches that the traffic movement data or surrounding data includes a target object speed and direction, see e.g. para. [0024-25], wherein the target object can be another vehicle as discussed earlier; see e.g. para. [0033]). 
As per claim 8, the method of claim 1 as taught by Minemura, wherein notifying a driver of the PTI condition includes at least one of providing haptic feedback, intermittent light, indicator indicia, color coded display, or audible warning (Minemura teaches generating a notification related to a collision risk as discussed earlier, wherein the notification is an loudspeaker or a display, see e.g. para. [0029-30]). 
As per claim 10, the method of claim 1 as taught by Minemura, wherein the driving maneuver is one of merging into traffic, making a U-turn, or making a left turn (driving maneuver including turning left or right is determined as discussed earlier; see e.g. para. [0028-29]). 
As per claim 11, it is interpreted and rejected as claim 1. In addition, the disclosed system of Minemura teaches an input device coupled to the one or more processors (receiving vehicle surrounding or proximity data includes receiving data from one or more input device or sensors coupled to one or more processors; see e.g. FIG. 1 and para. [0024-25]); a local storage medium storing program instructions accessible by the one or more processors (one or more data storage, i.e. ROM, for storing instructions or programs executed by one or more processors to carry out desired functions; see e.g. para. [0023]). 
As per claim 12, it is interpreted and rejected as claim 2. 
As per claim 13, it is interpreted and rejected as claim 3. 
As per claim 14, the system of claim 11 as taught by Minemura, wherein the input device includes at least one of, turn signal, radar, infrared sensors, LIDAR, speed sensors, global positioning Minemura teaches that the at least one input device includes a radar; see e.g. para. [0024-25]). 
As per claim 15, the system of claim 14 as taught by Minemura, wherein the output device is at least one of a tactile system, a haptic system, an auditory system, or a vehicle display (Minemura teaches generating a notification related to a collision risk as discussed earlier, wherein the notification is an loudspeaker or a display, see e.g. para. [0029-30]). 
As per claim 16, it is interpreted and rejected as claim 1. 
As per claim 17, it is interpreted and rejected as claim 2.
As per claim 18, it is interpreted and rejected as claim 3.
As per claim 19, it is interpreted and rejected as claim 4. 
As per claim 20, it is interpreted and rejected as claim 8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minermura in view of Graham (Graham; US 2019/0130753). 
As per claim 4, the method of claim 1, wherein analyzing the DIA data and TMR data as taught by Minemura except the claimed subject matter where the analyzing includes at least one of identifying when to turn the principle vehicle, determining whether to increase speed to make a turn, or determining not to turn. 
Graham, however, teaches an analyzing includes at least one of identifying when to turn the principle vehicle, determining whether to increase speed to make a turn, or determining not to turn (analyzing including determining not to turn; see e.g. para. [0002] and [0028]). 
Minemura and Graham are in a same or similar field of endeavor of determining potential risk to a vehicle or its occupant(s), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of increased safety as suggested by Graham (see e.g. para. [0005]). 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minermura in view of Othmezouri et al. (Othmezouri; US 2012/0143488). 
As per claim 9, the method of claim 8 as taught by Minemura, except the claimed subject matter wherein providing haptic feedback includes at least one of vibrating a seat or vibrating a steering wheel of the principle vehicle. 
Othmezouri, however, teaches providing haptic feedback includes at least one of vibrating a seat or vibrating a steering wheel of the principle vehicle (vibration of steering wheel and/or of vibration of driver/pilot seat when a risk is determined; see e.g. para. [0106]). Minemura and Othmezouri are in a same or similar field of endeavor of determining potential risk to a vehicle or its occupant(s), therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of increased safety or improved collision avoidance scheme as suggested by Othmezouri (see e.g. para. [0044] and [0072]).

Examiner’s Note
The claimed subject matter of claim 8 is presented in alternate fashion i.e. “at least one of providing haptic feedback, intermittent light, indicator indicia, color coded display, or audible warning”. However, the claim subject matter of claim 9 (depending on claim 8) is only further limited to haptic feedback. Even though the claim 9 needs not to be examined since it is directed to non-elected embodiment (elected embodiment is audible warning in claim 1), the claim is still examined for the sake of compact prosecution. It is advised that the claim 8 and 9 need to be amended in a way that claim 9 further limits claim 8 thereby fulfilling requirements of USC 112(d). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/               Examiner, Art Unit 2688